Notice of Pre-AIA  or AIA  Status
 	
The present application 16/151,835, filed on 10/04/2018 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA  (First Inventor to File). 
 	
DETAILED ACTION
Claims 1-20 are allowed in this application.
Drawings
The Drawings filed on 10/4/2018 are acceptable for examination purpose.

Reasons for Allowance

 	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons:

 	In view of applicant’s remarks at page 10-15 (12/18/2020), the prior art of Bastide, US Pub. No. 2016/0196312 in view of Roberts, US Pub. No. 2011/0153312 do not disclose, make obvious or otherwise suggest the structure of applicant’s
“a first subset of the plurality of knowledge representations describing objects including at least one of tools, accessories for the tools, and materials, a second subset of the plurality of knowledge representations each describing actions that can be performed with the at least one of the tools, the accessories for the tools, and the materials, a third subset of the plurality of knowledge representations describing step-by-step instructions for particular projects that can be completed with the at least one of the tools, the accessories for the tools, and the materials”, in claim 1
These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2-20 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.  



















 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158